Daly, J.- —
We have repeatedly held, tbat where the testimon^ is conflicting we will not interfere with tbe finding of tbe j'ustice, unless -we can come to tbe conclusion that tbe finding is such an obvious disregard of tbe weight of evidence as to create conviction in tbe mind of tbe appellate court tbat it must have proceeded from passion, prejudice, corruption, or palpable mistake. Such is not tbe present case. It was a case of contradictory testimony, involving tbe relative credibility of witnesses, a question which tbe justice, before whom tbe witnesses testified, was alone competent to pass upon. He has returned tbat tbe conviction made upon bis mind was, tbat tbe testimony of tbe plaintiff’s assignor was more reliable than tbat of tbe defendant, and tbat tbe testimony of two of tbe defendant’s witnesses was given in a manner to deprive it of any'weight. In such a case we will not interfere. We might, from tbe testimony as it is returned to us, draw a different conclusion, as to tbe facts, from tbat drawn by tbe justice, but tbat would not warrant us in reversing bis judgment. Tbe tribunal, whether it be a judge or a jury, before whom a question of fact is tried, upon conflicting testimony, is tbe one most competent to pass upon it; and a conclusion arrived at by such a tribunal is not to be disturbed, unless in case of obvious mistake, passion, prejudice, or corruption.
Judgment affirmed.